Exhibit 10.35

STANFORD GROUP COMPANY

October 11, 2006

Senesco Technologies, Inc.

303 George Street, Suite 420

New Brunswick, NJ 08901

Attention: Bruce C. Galton, President & CEO

Financial Advisory Agreement

Dear Mr. Galton:

This letter agreement (the “Agreement”) is to confirm our understanding that
Stanford Group Company (“Stanford Group”) is engaged by Senesco Technologies,
Inc., its successors, subsidiaries and affiliates (collectively, the “Company”)
on a non-exclusive basis with respect to financial advisory, corporate finance,
strategic financing and strategic alliance matters for the thirty-six (36) month
period commencing the date hereof. This Agreement may be terminated (i) by
either party, without cause, upon sixty (60) days’ written notice of termination
to the other party; or (ii) by either party, if the other party breaches any of
its obligations under this Agreement and fails to remedy such breach within ten
(10) days after written notice of such breach is provided to the other party.
Upon the execution of this letter by the Company, Stanford Group shall devote a
commercially reasonable amount of business, time and attention to matters on
which the Company shall request its services.


A.            FINANCIAL ADVISORY SERVICES

During the term of this agreement, Stanford Group shall provide the Company with
such regular and customary financial advisory services as are reasonably
requested by the Company, provided that Stanford Group shall not be required to
undertake duties not reasonably within the scope of the financial advisory
services in which it is generally engaged. In performance of its duties,
Stanford Group shall provide the Company with the benefit of its judgment. It is
understood and acknowledged by the parties that the value of Stanford Group’s
advice is not measurable in a quantitative manner and Stanford Group shall be
obligated to render advice, upon the request of the Company, in good faith, as
shall be determined by Stanford Group, Stanford Group shall:


(A)          ASSIST THE COMPANY IN IDENTIFYING ITS FINANCING NEEDS; HELP
FORMULATE A FINANCING STRUCTURE WITH RESPECT TO WHAT IS USUAL AND STANDARD
PRACTICE IN FINANCINGS FOR ORGANIZATIONS IN SIMILAR CIRCUMSTANCES;


(B)         INTRODUCE THE COMPANY TO APPROPRIATE INSTITUTIONAL AND/OR RETAIL
INVESTORS FOR PRESENTATIONS; AND


--------------------------------------------------------------------------------





(C)          INTRODUCE THE COMPANY TO SUCH OTHER CORPORATIONS OR INDIVIDUALS
THAT MAY BE BENEFICIAL IN ADVANCING THE COMPANY’S RESEARCH OR BUSINESS GOALS.

The Company acknowledges that Stanford Group and its affiliates are in the
business of providing financial advisory services (of all types contemplated by
this agreement) to others. Nothing herein contained shall be construed to limit
or restrict Stanford Group or its affiliates in conducting such business with
respect to others or in rendering such advice to others.

The Company recognizes and confirms that Stanford Group, in acting pursuant to
this engagement will be using information in reports and other information
provided by others, including, without limitation, information provided by, or
on behalf of the Company, and that Stanford Group does not assume responsibility
for, and may rely on, without independent verification of, the accuracy and
completeness of any such reports and information. The Company hereby warrants
that any information relating to the Company that is furnished to Stanford Group
by the Company will be fair, accurate and complete and will not contain any
material omissions or misstatements of fact. The Company agrees that any
information or advice rendered by Stanford Group or its representatives in
connection with this engagement is for the confidential use of the Company’s
Board of Directors only in its evaluation of the matters for which Stanford
Group has been engaged and, except as otherwise required by law, the Company
will not, and will not permit any third party, to disclose or otherwise refer to
such advice or information in any manner without the prior written consent of
Stanford Group.


B.            PRESENTING THE COMPANY

In addition to financial advisory services, the Company has asked Stanford Group
to assist the Company in making presentations to institutional investors. In
order to do so, Stanford Group shall help the Company develop a schedule of
meetings with mutually agreed upon institutional investors. The Company agrees
to bear all reasonable costs related to preparing for, traveling to, and
presenting the Company.


C.            COMPENSATION


1.             FINANCIAL ADVISORY SERVICES

In consideration of the above described financial advisory services, the Company
agrees to amend the warrants (the “Warrants”) that it has issued to Stanford
Group, Stanford Venture Capital Holdings, Inc. (“Stanford Venture”), and/or
Stanford International Bank, Ltd. (“Stanford International”, and together with
Stanford Group, Stanford Venture and any affiliates of Stanford International,
Stanford Group and Stanford Venture, “Stanford”) and the following Stanford
employees, Ronald Stein, Daniel Bogar, Osvaldo Pi, and William Fusselmann (the
“Stanford Employees”) (it should be noted that Stanford transferred some of its
warrants to the Stanford Employees), as follows:


--------------------------------------------------------------------------------





(A)          WARRANTS ISSUED BY THE COMPANY TO STANFORD AND THE STANFORD
EMPLOYEES AT AN EXERCISE PRICE OF $3.25 SHALL BE AMENDED TO AN EXERCISE PRICE OF
$2.00;


(B)         WARRANTS ISSUED BY THE COMPANY TO STANFORD AND THE STANFORD
EMPLOYEES AT AN EXERCISE PRICE OF $2.00 SHALL BE AMENDED TO AN EXERCISE PRICE OF
$1.50; AND


(C)          THE TERM OF ALL WARRANTS ISSUED BY THE COMPANY TO STANFORD AND THE
STANFORD EMPLOYEES SHALL BE EXTENDED BY THREE (3) YEARS FROM THE CURRENT
EXPIRATION DATE OF SUCH WARRANTS.

Stanford Group shall be reimbursed for mutually agreed to reasonable expenses
incurred on behalf of the Company.  The Company shall bear all of its expenses
in connection with execution of the advisory services.


D.            NO CONFLICT

Neither the execution and delivery of this letter by the Company nor the
consummation of the transactions contemplated hereby will, directly or
indirectly, with or without the giving of notice or lapse of time, or both: (i)
violate any provisions of the Certificate of Incorporation or By-Laws of the
Company; or (ii) violate, or be in conflict with, or constitute a default under,
any agreement, lease, mortgage, debt or obligation of the Company or require the
payment, any pre-payment or other penalty with respect thereto.


E.             CONFIDENTIALITY

Whereas it is desirable and necessary to exchange documents and information with
respect to the business and research, plans, etc. of the Company and the
business of Stanford Group, the parties hereby shall and do subscribe to the
terms of confidentiality set forth in Schedule A attached hereto.


--------------------------------------------------------------------------------





F.             RESTRICTIVE COVENANTS


(A)          STANFORD GROUP SHALL CONDUCT ITS BUSINESS UNDER ITS OWN NAME. 
STANFORD GROUP SHALL NOT USE ANY TRADEMARKS OR TRADENAMES OF THE COMPANY IN ANY
MANNER, EXCEPT AS AUTHORIZED IN WRITING BY THE COMPANY OR IN CONNECTION WITH THE
USE OF LITERATURE SUPPLIED BY THE COMPANY.  STANFORD GROUP SHALL DISCONTINUE
SUCH USAGE UPON THE TERMINATION OF THIS AGREEMENT.


(B)         ALL ORIGINALS AND PHOTOCOPIES OR ANY OTHER FORMS OF RECORDS,
COMPUTER RECORDS AND PRINTOUTS, AND ANY OTHER MATERIAL AND/OR EQUIPMENT
FURNISHED TO AND/OR MAINTAINED BY STANFORD GROUP IN CONNECTION WITH THE
PERFORMANCE OF SERVICES UNDER THIS AGREEMENT SHALL REMAIN THE PROPERTY OF THE
COMPANY AND SHALL BE RETURNED TO THE COMPANY UPON DEMAND OR IMMEDIATELY UPON
TERMINATION OF THIS AGREEMENT.


(C)          STANFORD GROUP REPRESENTS AND WARRANTS THAT ITS PERFORMANCE OF ALL
THE TERMS OF THIS AGREEMENT AND ITS DUTIES AS AN INDEPENDENT CONTRACTOR WILL NOT
BREACH ANY INVENTION ASSIGNMENT AGREEMENT, CONFIDENTIAL INFORMATION AGREEMENT,
NON-COMPETITION AGREEMENT OR OTHER AGREEMENT OR OTHER OBLIGATION WITH ANY
PRESENT OR FORMER CLIENT OR OTHER PARTY. STANFORD GROUP FURTHER REPRESENTS AND
WARRANTS THAT IT HAS NOT AND WILL NOT BRING TO THE COMPANY OR USE IN THE
PERFORMANCE OF ITS DUTIES FOR THE COMPANY ANY DOCUMENTS OR MATERIALS OF A
PRESENT OR FORMER CLIENT OR OTHER PARTY THAT ARE NOT GENERALLY AVAILABLE TO THE
PUBLIC.


G.            COMPLIANCE WITH LAW


EACH OF THE COMPANY AND STANFORD GROUP HAS NOT TAKEN, AND WILL NOT TAKE, ANY
ACTION, DIRECTLY OR INDIRECTLY, IN CONNECTION WITH THIS AGREEMENT, THAT IS
CONTRARY TO THE U.S. FEDERAL SECURITIES LAWS, OR APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS, OR THE APPLICABLE LAWS OF FOREIGN COUNTRIES. STANFORD GROUP
FURTHER REPRESENTS THAT, PURSUANT TO SECTION 15 OF THE SECURITIES AND EXCHANGE
ACT OF 1934, AS AMENDED (THE “1934 ACT”), IT IS A REGISTERED BROKER OR DEALER AS
THOSE TERMS ARE DEFINED UNDER SECTION 3(A) OF THE 1934 ACT.


H.            PROHIBITION ON USE OF “INSIDE INFORMATION”

Stanford Group and the Stanford Employees shall not trade in, pass information
along to others, or make recommendations concerning the Company’s securities
about which it possess any material, non-public information.


I.              LOCK-UP


DURING THE TERM OF THIS AGREEMENT, AND WITH RESPECT TO THE COMMON STOCK (THE
“COMMON STOCK”) OF THE COMPANY, STANFORD WILL NOT SELL, CONTRACT TO SELL,
PLEDGE, MAKE ANY SHORT SALE OR MAKE ANY OTHER DISPOSITION OF, OR GRANT ANY
PURCHASE OPTION FOR THE SALE OF, ANY SHARES OF COMMON STOCK OWNED DIRECTLY BY
THE UNDERSIGNED OR WITH RESPECT TO WHICH THE UNDERSIGNED HAS


--------------------------------------------------------------------------------





BENEFICIAL OWNERSHIP WITHIN THE RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, WITHOUT FIRST OBTAINING THE WRITTEN CONSENT OF THE COMPANY,
EXCEPT FOR (A) THE TRANSFER OF SHARES OF COMMON STOCK OR OTHER SECURITIES OF THE
COMPANY BY THE UNDERSIGNED AS A BONA FIDE GIFT OR GIFTS; AND (B) THE TRANSFER OF
SHARES OF COMMON STOCK OR OTHER SECURITIES OF THE COMPANY BY THE UNDERSIGNED TO
ITS AFFILIATES, AS SUCH TERM IS DEFINED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”).  THIS SECTION I SHALL SURVIVE FOR TWENTY FOUR
(24) MONTHS FROM THE DATE OF THIS AGREEMENT, REGARDLESS OF WHETHER THIS
AGREEMENT IS TERMINATED FOR ANY REASON PRIOR TO SUCH TIME; PROVIDED, HOWEVER,
THAT THE PROVISIONS OF THIS SECTION I SHALL AUTOMATICALLY BE SUSPENDED FOR THE
PERIOD OF TIME WHEN BOTH OF THE FOLLOWING CONDITIONS ARE MET:  (I) THE SHARES OF
THE COMMON STOCK TRADE AT OR ABOVE $5 PER SHARE, BASED UPON THE CLOSING PRICE,
FOR A CONSECUTIVE THIRTY (30) DAY PERIOD, AND (II) THE AVERAGE TRADING VOLUME OF
SUCH SHARES IS AT LEAST 300,000 SHARES FOR A CONSECUTIVE THIRTY (30) DAY PERIOD;
AND, PROVIDED, FURTHER, THAT THIS SECTION I SHALL AGAIN APPLY WHEN THE FOREGOING
CONDITIONS ARE NO LONGER MET.


J.             REGISTRATION RIGHTS AGREEMENT

Upon execution of this Agreement, the parties hereto shall execute a
Registration Rights Agreement, in a form to be mutually agreed upon by both
parties.


K.            GENERAL

This letter, including the Schedules attached hereto, constitutes the entire
understanding of the parties with respect to the subject matter hereof and may
not be altered or amended except in a writing signed by both parties. This
Agreement shall be governed as to validity, interpretation, construction, effect
and in all other respects by the internal laws of the State of New Jersey. THE
PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.


--------------------------------------------------------------------------------




If the foregoing correctly sets forth the terms of our agreement, kindly so
indicate by signing and returning two copies of this letter.  Upon delivery of
your executed copies, this letter shall constitute a binding agreement as of the
date first above written.

 

COMPANY:

 

 

 

SENESCO TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Bruce C. Galton

 

 

Name: Bruce C. Galton

 

Title: President and Chief Executive Officer

 

 

 

 

 

STANFORD GROUP:

 

 

 

STANFORD GROUP COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

STANFORD VENTURE:

 

 

 

 

 

STANFORD VENTURE CAPITAL HOLDINGS, INC.

 

(as to Sections I and J only)

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

STANFORD INTERNATIONAL:

 

 

 

STANFORD INTERNATIONAL BANK, LTD.

 

(as to Sections I and J only)

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




 

STANFORD EMPLOYEES

 

 

 

 

/s/ Ronald Stein

 

 

RONALD STEIN (as to Section J only)

 

 

 

 

/s/ Daniel Bogar

 

 

DANIEL BOGAR (as to Section J only)

 

 

 

 

/s/ Osvaldo Pi

 

 

OSVALDO PI (as to Section J only)

 

 

 

 

/s/ William Fusselmann

 

 

WILLIAM FUSSELMANN (as to Section J only)

 


--------------------------------------------------------------------------------




SCHEDULE A

INFORMATION TO BE SUPPLIED; CONFIDENTIALITY

In connection with Stanford Group’s activities on behalf of the Company, the
Company will furnish Stanford Group with all financial and other information
regarding the Company that Stanford Group reasonably believes appropriate to its
assignment (all such information so furnished by the Company, whether furnished
before or after the date of this Agreement, being referred to herein as the
“Information”). The Company will provide Stanford Group with access to the
officers, directors, employees, independent accountants, legal counsel and other
advisors and consultants of the Company. The Company recognizes and agrees that
Stanford Group (i) will use and rely primarily on the Information and
information available from generally recognized public sources in performing the
services contemplated by this Agreement without independently verifying the
Information or such other information, (ii) does not assume responsibility for
the accuracy of the Information or such information, and (iii) will not make an
appraisal of any assets or liabilities owned or controlled by the Company or its
market competitors.

For the purpose of, the Agreement, “Information” shall mean and include all
contracts and agreements and the terms there of, to which the Company may be a
party; all internal non-public business and financial information, analyses,
forecasts and projections of the business of the Company and any direct or
indirect operating subsidiary, all business plans of the Company and its
subsidiaries; all pending or proposed proposals for new or renewed contracts,
including responses by the Company to RFPs; the names, business and financial
arrangements with all indirectly relates to profitability of any contract to
which the Company is a party; the names and terms of employment relationships
between the Company and any of its operating subsidiaries with any employees;
all detail and back up information relating to actual, pro forma or forecasted
operations; and all data or information prepared by the Company at the request.

Stanford Group will maintain the confidentiality of the Information and, unless
and until such information shall have been made publicly available by the
Company or by others without breach of a confidentiality agreement, shall
disclose the information only as authorized by the Company or as required by law
or by order of a governmental authority or court of competent jurisdiction. In
the event that Stanford Group is legally required to make disclosure of any of
the Information, Stanford Group will give notice to the Company prior to such
disclosure, to the extent that Stanford Group can practically do so.

The foregoing paragraph shall not apply to information that:


--------------------------------------------------------------------------------




(I)                                     AT THE TIME OF DISCLOSURE BY THE COMPANY
IS, OR THEREAFTER BECOMES, GENERALLY AVAILABLE TO THE PUBLIC OR WITHIN THE
INDUSTRIES IN WHICH THE COMPANY OR STANFORD GROUP OR ITS AFFILIATES CONDUCT
BUSINESS, OTHER THAN AS A DIRECT RESULT OF A BREACH BY STANFORD GROUP OF ITS
OBLIGATIONS WADER THIS AGREEMENT;

(II)                                  PRIOR TO OR AT THE TIME OF DISCLOSURE BY
THE COMPANY, WAS ALREADY IT IN THE POSSESSION OF, OR, CONCEIVED BY, STANFORD
GROUP OR ANY OF ITS AFFILIATES, OR COULD HAVE BEEN DEVELOPED BY THEM FROM
INFORMATION THEN IN THEIR POSSESSION, BY THE APPLICATION OF OTHER INFORMATION OR
TECHNIQUES IN THEIR POSSESSION, GENERALLY AVAILABLE TO THE PUBLIC, OR AVAILABLE
TO STANFORD GROUP OR ITS AFFILIATES OTHER THAN FROM THE COMPANY;

(III)                               AT THE TIME OF DISCLOSURE BY THE COMPANY OR
THEREAFTER, IS OBTAINED BY STANFORD GROUP OR ANY OF ITS AFFILIATES FROM A THIRD
PARTY WHO STANFORD GROUP REASONABLY BELIEVES TO BE IN POSSESSION OF THE
INFORMATION NOT IN VIOLATION OF ANY CONTRACTUAL, LEGAL OR FIDUCIARY OBLIGATION
TO THE COMPANY WITH RESPECT TO THAT INFORMATION; OR

(IV)                              IS INDEPENDENTLY DEVELOPED BY STANFORD GROUP
OR ITS AFFILIATES.

NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO LIMIT THE ABILITY OF STANFORD
GROUP OR ITS AFFILIATES TO PURSUE, INVESTIGATE, ANALYZE, INVEST IN, OR ENGAGE IN
INVESTMENT BANKING, FINANCIAL ADVISORY OR ANY OTHER BUSINESS RELATIONSHIP WITH
ENTITIES OTHER THAN THE COMPANY, NOTWITHSTANDING THAT SUCH ENTITIES MAY BE
ENGAGED IN A BUSINESS WHICH IS SIMILAR TO OR COMPETITIVE WITH THE BUSINESS OF
THE COMPANY, AND NOTWITHSTANDING THAT SUCH ENTITIES MAY HAVE ACTUAL OR POTENTIAL
OPERATIONS, PRODUCTS, SERVICES, PLANS, IDEAS, CUSTOMERS OR SUPPLIES SIMILAR OR
IDENTICAL TO THE COMPANY’S, OR MAY HAVE BEEN IDENTIFIED BY THE COMPANY AS
POTENTIAL MERGER OR ACQUISITION TARGETS OR POTENTIAL CANDIDATES FOR SOME OTHER
BUSINESS COMBINATION, COOPERATION OR RELATIONSHIP. THE COMPANY EXPRESSLY
ACKNOWLEDGES AND AGREES THAT IT DOES NOT CLAIM ANY PROPRIETARY INTEREST IN THE
IDENTITY OF ANY OTHER ENTITY IN ITS INDUSTRY OR OTHERWISE, AND THAT THE IDENTITY
OF ANY SUCH ENTITY IS NOT CONFIDENTIAL INFORMATION.


--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of October 11,
2006 by and between Senesco Technologies, Inc., a Delaware corporation (the
“Company”), Stanford Group Company (“Stanford Group”), Stanford Venture Capital
Holdings, Inc. (“Stanford Venture”), Stanford International Bank, Ltd.
(“Stanford International”, and together with Stanford Group, Stanford Venture
and any affiliates of Stanford International, Stanford Group and Stanford
Venture, “Stanford”) and Ronald Stein, Daniel Bogar, Osvaldo Pi, and William
Fusselmann (collectively, the “Stanford Employees”).

RECITALS

WHEREAS, it is a condition precedent to the execution of that certain Financial
Advisory Agreement made by and among the Company, Stanford and the Stanford
Employees (for certain sections), dated as of the date hereof (the “Financial
Advisory Agreement”), that the Company grant registration rights for the Warrant
Shares (as defined below), in connection with resales by Stanford and the
Stanford Employees of the Warrant Shares; and

WHEREAS, the Company, Stanford and the Stanford Employees now desire to enter
into this Agreement in order to facilitate such resales.

AGREEMENT

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

1.1           Definitions.  The following terms, as used herein, have the
following meanings.

“Board” means the Board of Directors of the Company.

“Business Day” means any day except a Saturday, Sunday or other day on which
banks in New Jersey are authorized by law to close.

“Common Stock” shall mean the shares of common stock of the Company, $0.01 par
value per share.

“Commission” means the Securities and Exchange Commission.

“Company” means Senesco Technologies, Inc., a Delaware corporation.

“Effective Time” means the date of effectiveness of any Registration Statement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Holder” has the meaning given to it in Section 2.1(b) hereof.


--------------------------------------------------------------------------------




“NASD” means the National Association of Securities Dealers, Inc.

“Person” means an individual, corporation, partnership, association, trust or
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

“Registration Statement” means a Registration Statement of the Company relating
to the registration for sale of Common Stock, including the Prospectus included
therein, all amendments and supplements thereto (including post-effective
amendments) and all exhibits and material incorporated by reference therein.

“Restricted Securities” means any Securities until (i) a Registration Statement
covering such Securities has been declared effective by the Commission and such
Securities have been disposed of pursuant to such effective Registration
Statement, (ii) such Securities qualify to be sold under circumstances in Rule
144(k) (or any similar provisions then in force), (iii) such Securities are
otherwise transferred, the Company has delivered a new certificate or other
evidence of ownership for such Securities not bearing a legend restricting
further transfer and such Securities may be resold without registration under
the Securities Act, or (iv) such Securities shall have ceased to be outstanding.

“Securities” means the shares of Common Stock issued upon the proper exercise of
the Warrants issued to Stanford and the Stanford Employees on the date hereof,
and any securities issued in respect of such Warrant Shares upon any stock
split, stock dividend, recapitalization, merger, consolidation, reorganization
or similar event.

“Securities Act” means the Securities Act of 1933, as amended.

“Financial Advisory Agreement” has the meaning given to it in the recitals to
this Agreement.

“Warrants” shall have the meaning set forth in the Financial Advisory Agreement.

“Warrant Shares” means the shares of Common Stock issued upon the proper
exercise of the Warrants issued to Stanford and the Stanford Employees on the
date hereof, and any securities issued in respect of such shares upon any stock
split, stock dividend, recapitalization, merger, consolidation, reorganization
or similar event.

As used in this Agreement, words in the singular include the plural, and in the
plural include the singular.

2


--------------------------------------------------------------------------------




ARTICLE 2

REGISTRATION RIGHTS

2.1           Securities Subject to this Agreement.

(a)           The Securities entitled to the benefits of this Agreement are the
Restricted Securities, but only for so long as they remain Restricted
Securities.

(b)           A Person is deemed to be a holder of Restricted Securities (each,
a “Holder”) whenever such Person is the registered holder of such Restricted
Securities on the Company’s books and records.

2.2           Piggyback Registration.

(a)           At any time that the Company proposes to file a Registration
Statement within five (5) years from the date hereof, the Company shall give the
Holders written notice of its intention to do so and of the intended method of
sale, including the total number of shares proposed to be the subject of such
registration (the “Registration Notice”) within a reasonable time prior to the
anticipated filing date of the Registration Statement effecting such
registration but in any event at least thirty (30) days prior to the filing of
such Registration Statement.  Each Holder may request inclusion of any
Restricted Securities in such Registration Statement by delivering to the
Company, within ten (10) Business Days after receipt of the Registration Notice,
a written notice (the “Piggyback Notice”) stating the number of Restricted
Securities proposed to be included and that such shares are to be included in
any underwriting only on the same terms and conditions as the shares of Common
Stock otherwise being sold through underwriters under such Registration
Statement.  The Company shall use its best efforts to cause all Restricted
Securities specified in the Piggyback Notice to be included in the Registration
Statement and any related offering, all to the extent requisite to permit the
sale by the Holders of such Restricted Securities in accordance with the method
of sale applicable to the other shares of Common Stock included in such
Registration Statement; provided, however, that if, at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the Registration Statement filed in connection with such
registration, the Company shall determine for any reason not to register or to
delay registration of such securities, the Company may, at its election, give
written notice of such determination to each Holder of Restricted Securities
and, thereupon:

(i)            in the case of a determination not to register, shall be relieved
of its obligation to register any Restricted Securities in connection with such
cancelled registration (but not from its obligation to pay the Registration
Expenses, as defined in Section 2.6, in connection therewith), and

(ii)           in the case of a delay in registering, shall be permitted to
delay registering any Restricted Securities for the same period as the delay in
registering such other securities.

(b)           The Company’s obligation to include Restricted Securities in a
Registration Statement pursuant to Section 2.2(a) shall be subject to the
following limitations:

3


--------------------------------------------------------------------------------




(i)            The Company shall not be obligated to include any Restricted
Securities in a Registration Statement filed on Form S-4, Form S-8 or such other
similar successor forms then in effect under the Securities Act.

(ii)           If a Registration Statement involves an underwritten offering and
the managing underwriter advises the Company in writing that, in its opinion,
the number of the Restricted Securities requested to be included in such
Registration Statement exceeds the number which can be sold in such offering
without adversely affecting the offering, the Company will not include any
Restricted Securities in such Registration Statement, or if some of the
requested Restricted Securities can be included in such Registration Statement,
the Company will only include such number of Restricted Securities which the
Company is so advised can be sold in such offering without adversely affecting
the offering, determined as follows:

(A)          first, all securities proposed by the Company to be sold for its
own account shall be included in the Registration Statement; and

(B)           third, any Restricted Securities requested to be included in such
registration on a pari passu basis with any other securities of the Company
which have been afforded registration rights by the Company prior to, or as of
the date hereof.

(c)           No Holder of Restricted Securities may include any of its
Restricted Securities in the Registration Statement pursuant to this Agreement
unless and until such Holder furnishes to the Company in writing, within ten
(10) Business Days after receipt of a written request therefor, such information
specified in Item 507 of Regulation S-K under the Securities Act or such other
information as the Company may reasonably request for use in connection with the
Registration Statement or Prospectus or preliminary Prospectus included therein
and in any application to the NASD.  Each Holder as to which the Registration
Statement is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make all information previously
furnished to the Company by such Holder not materially misleading.

2.3           Registration Procedures.  In connection with any Registration
Statement and any Prospectus required by this Agreement to permit the sale or
resale of Restricted Securities, the Company shall:

(a)           prepare and file with the Commission such amendments and
post-effective amendments to such Registration Statement as may be necessary to
keep such Registration Statement effective until the earlier of:  (i) such time
as all of such securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof set forth in such
Registration Statement, or (ii) the expiration of such Registration Statement;
cause the Prospectus to be supplemented by any required Prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 under the Securities
Act, and to comply fully with the applicable provisions of Rules 424 and 430A,
as applicable, under the Securities Act in a timely manner; and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance

4


--------------------------------------------------------------------------------




with the intended method or methods of distribution by the sellers thereof set
forth in such Registration Statement or supplement or the Prospectus;

(b)           promptly (and in respect of events covered by clause (i) hereof,
on the same day as the Company shall receive notice of effectiveness) advise the
Holders covered by such Registration Statement and, if requested by such
Persons, confirm such advice in writing, (i) when the Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and when the
same has become effective, (ii) of any request by the Commission for
post-effective amendments to such Registration Statement or post-effective
amendments to such Registration Statement or post-effective amendments or
supplements to the Prospectus or for additional information relating thereto,
(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of any such Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the
Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (iv) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in any such Registration Statement, the related Prospectus,
any amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
any such Registration Statement or the related Prospectus in order to make the
statements therein not misleading.  If at any time the Commission shall issue
any stop order suspending the effectiveness of such Registration Statement, or
any state securities commission or other regulatory authority shall issue an
order suspending the qualification or exemption from qualification of the
Restricted Securities under state securities or Blue Sky laws, the Company shall
use its reasonable efforts to obtain the withdrawal or lifting of such order at
the earliest possible time;

(c)           promptly furnish to each Holder of Restricted Securities covered
by any Registration Statement, and each underwriter, if any, without charge, at
least one conformed copy of any Registration Statement, as first filed with the
Commission, and of each amendment thereto, including all documents incorporated
by reference therein and all exhibits (including exhibits incorporated therein
by reference) and any related correspondence between the Company and its counsel
or accountants and the Commission or staff of the Commission and such other
documents as such Holder may reasonably request;

(d)           deliver to each Holder covered by any Registration Statement, and
each underwriter, if any, without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Person reasonably may request;

(e)           enter into such customary agreements and take all such other
reasonable action in connection therewith (including those reasonably requested
by the selling Holders or the underwriter(s), if any) required in order to
expedite or facilitate the disposition of such Restricted Securities pursuant to
such Registration Statement, including, but not limited to, dispositions
pursuant to an underwritten registration, and in such connection:

(i)            make such representations and warranties to the selling Holders
and underwriter(s), if any, in form, substance and scope as are customarily made
by issuers to

5


--------------------------------------------------------------------------------




underwriters in underwritten offerings (whether or not sales of securities
pursuant to such Registration Statement are to be made to an underwriter(s)) and
confirm the same if and when requested;

(ii)           obtain opinions of counsel to the Company (which counsel and
opinions, in form and substance, shall be reasonably satisfactory to the selling
Holders and the underwriter(s), if any, and their respective counsel) addressed
to each selling Holder and underwriter, if any, covering the matters customarily
covered in opinions requested in underwritten offerings (whether or not sales of
securities pursuant to such Registration Statement are to be made to an
underwriter(s)) and dated the date of effectiveness of any Registration
Statement (and, in the case of any underwritten sale of securities pursuant to
such Registration Statement, each closing date of sales to the underwriter(s)
pursuant thereto);

(iii)          use reasonable efforts to obtain comfort letters dated the date
of effectiveness of any Registration Statement (and, in the case of any
underwritten sale of securities pursuant to such Registration Statement, each
closing date of sales to the underwriter(s), if any, pursuant thereto) from the
independent certified public accountants of the Company addressed to each
selling Holder and underwriter, if any, such letters to be in customary form and
covering matters of the type customarily covered in comfort letters in
connection with underwritten offerings (whether or not sales of securities
pursuant to such Registration Statement are to be made to an underwriter(s));

(iv)          provide for the indemnification provisions and procedures of
Section 2.7 hereof with respect to selling Holders and the underwriter(s), if
any, and;

(v)           deliver such documents and certificates as may be reasonably
requested by the selling Holders or the underwriter(s), if any, and which are
customarily delivered in underwritten offerings (whether of not sales of
securities pursuant to such Registration Statement are to be made to an
underwriter(s), with such documents and certificates to be dated the date of
effectiveness of any Registration Statement.

The actions required by clauses (i) through (v) above shall be done at each
closing under such underwriting or similar agreement, as and to the extent
required thereunder, and if at any time the representations and warranties of
the Company contemplated in clause (i) above cease to be true and correct, the
Company shall so advise the underwriter(s), if any, and each selling Holder
promptly, and, if requested by such Person, shall confirm such advice in
writing;

(f)            prior to any public offering of Restricted Securities, cooperate
with the selling Holders, the underwriter(s), if any, and their respective
counsel in connection with the registration and qualification of the Restricted
Securities under the securities or Blue Sky laws of such U.S. jurisdictions as
the selling Holders or underwriter(s), if any, may reasonably request in writing
by the time any Registration Statement is declared effective by the Commission,
and do any and all other acts or filings necessary or advisable to enable
disposition in such U.S. jurisdictions of the Restricted Securities covered by
any Registration Statement and to file such consents to service of process or
other documents as may be necessary in order to effect such registration or
qualification; provided, however, that the Company shall not be required to
register or qualify as a foreign corporation in any jurisdiction where it is not
then so qualified or

6


--------------------------------------------------------------------------------




as a dealer in securities in any jurisdiction where it would not otherwise be
required to register or qualify but for this Section 2.3, or to take any action
that would subject it to the general service of process in suits or to general
taxation, in any jurisdiction where it is not then so subject;

(g)           in connection with any sale of Restricted Securities that will
result in such securities no longer being Restricted Securities, cooperate with
the selling Holders and the underwriter(s), if any, to facilitate the timely
preparation and delivery of certificates representing Restricted Securities to
be sold and not bearing any restrictive legends; and enable such Restricted
Securities to be in such denominations and registered in such names as the
Holders or the underwriter(s), if any, may request at least two (2) Business
Days prior to any sale of Restricted Securities made by such underwriters;

(h)           use its reasonable efforts to cause the disposition of the
Restricted Securities covered by any Registration Statement to be registered
with or approved by such other U.S. governmental agencies or authorities as may
be necessary to enable the seller or sellers thereof or the underwriter(s), if
any, to consummate the disposition of such Restricted Securities, subject to the
proviso contained in Section 2.3(f);

(i)            if any fact or event contemplated by Section 2.3(b) shall exist
or have occurred, prepare a supplement or post-effective amendment to any
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchaser of Restricted Securities, the Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statement therein not misleading;

(j)            cooperate and assist in the performance of any due diligence
investigation by any underwriter (including any “qualified independent
underwriter”) that is required to be retained in accordance with the rules and
regulations of the NASD, and use its reasonable efforts to cause any
Registration Statement to become effective and approved by such U.S.
governmental agencies or authorities as may be necessary to enable the Holders
selling Restricted Securities to consummate the disposition of such Restricted
Securities;

(k)           otherwise use its reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make generally available to its
security holders with regard to such Registration Statement, as soon as
practicable, a consolidated earnings statement meeting the requirements of Rule
158 (which need not be audited) for the twelve (12)- month period (i) commencing
at the end of any fiscal quarter in which Restricted Securities are sold to the
underwriter in a firm or best efforts underwritten offering or (ii) if not sold
to an underwriter in such an offering, beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of any
Registration Statement;

(l)            provide a CUSIP number for all Restricted Securities not later
than the effective date of any Registration Statement;

(m)          use its best efforts to list, not later than the effective date of
such Registration Statement, all Restricted Securities covered by such
Registration Statement on the American

7


--------------------------------------------------------------------------------




Stock Exchange or any other trading market on which any Common Stock of the
Company are then admitted for trading; and

(n)           provide promptly to each Holder covered by any Registration
Statement upon request each document filed with the Commission pursuant to the
requirements of Section 12 and Section 14 of the Exchange Act.

Each Holder agrees by acquisition of a Restricted Security that, upon receipt of
any notice from the Company of the existence of any fact of the kind described
in Section 2.3(b)(iv), such Holder will forthwith discontinue disposition of
Restricted Securities pursuant to any Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 2.3(i), or until it is advised in writing, in accordance with the notice
provisions of Section 3.3 herein (the “Advice”), by the Company that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.  If
so directed by the Company, each Holder will deliver to the Company all copies,
other than permanent file copies, then in such Holder’s possession, of the
Prospectus covering such Restricted Securities that was current at the time of
receipt of such notice.

2.4           Preparation; Reasonable Investigation.  In connection with the
preparation and filing of each Registration Statement under the Securities Act,
the Company will give the Holders of Restricted Securities registered under such
Registration Statement, their underwriter, if any, and their respective counsel
and accountants, the opportunity to participate in the preparation of such
Registration Statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, and will give each
of them access to its books and records and such opportunities to discuss the
business, finances and accounts of the Company and its subsidiaries with its
officers, directors and the independent public accountants who have certified
its financial statements as shall be necessary, in the opinion of such Holders
and such underwriters’ respective counsel, to conduct a reasonable investigation
within the meaning of the Securities Act.

2.5           Certain Rights of Holders.  The Company will not file any
Registration Statement under the Securities Act which refers to any Holder of
Restricted Securities by name or otherwise without the prior approval of such
Holder, which consent shall not be unreasonably withheld or delayed.

2.6           Registration Expenses.

(a)           All expenses incident to the Company’s performance of or
compliance with this Agreement will be borne by the Company, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all registration and filing fees and expenses (including filings
made with the NASD and reasonable counsel fees in connection therewith); (ii)
all reasonable fees and expenses of compliance with federal securities and state
Blue Sky or securities laws (including all reasonable fees and expenses of one
counsel to the underwriter(s) in any underwriting) in connection with compliance
with state Blue Sky or securities laws for all states in the United States;
(iii) all expenses of printing, messenger and delivery services and telephone
calls; (iv) all fees and disbursements of counsel for the Company; and (v) all
fees and

8


--------------------------------------------------------------------------------




disbursements of independent certified public accountants of the Company
(including the expenses of any special audit and comfort letters required by or
incident to such performance), but excluding from this paragraph, fees and
expenses of counsel to the underwriter(s), if any, unless otherwise set forth
herein.

(b)           The Company will not be responsible for any underwriting
discounts, commissions or fees attributable to the sale of Restricted Securities
or any legal fees or disbursements (other than any such fees or disbursements
relating to Blue Sky compliance or otherwise as set forth under Section 2.6(a))
incurred by any underwriters in any underwritten offering if the underwriter
participates in such underwritten offering at the request of the Holders of
Restricted Securities, or any transfer taxes that may be imposed in connection
with a sale or transfer of Restricted Securities.

(c)           The Company shall, in any event, bear its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Company.

2.7           Indemnification; Contribution.

(a)           The Company agrees to indemnify and hold harmless (i) each Holder
covered by any Registration Statement, (ii) each other Person who participates
as an underwriter in the offering or sale of such securities, (iii) each Person,
if any, who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) any such Holder or underwriter (any of the
Persons referred to in this clause (iii) being hereinafter referred to as a
“controlling Person”), and (iv) the respective officers, directors, partners,
employees, representatives and agents of any such Holder or underwriter or any
controlling Person (any Person referred to in clause (i), (ii), (iii) or (iv)
may hereinafter be referred to as an “indemnified Person”), to the fullest
extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments or expenses, joint or several (or actions or proceedings,
whether commenced or threatened, in respect thereof) (collectively, “Claims”),
to which such indemnified Person may become subject under either Section 15 of
the Securities Act or Section 20 of the Exchange Act or otherwise, insofar as
such Claims arise out of or are based upon, or are caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (or any amendment or supplement thereto),
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading, or
a violation by the Company of the Securities Act or any state securities law, or
any rule or regulation promulgated under the Securities Act or any state
securities law, or any other law applicable to the Company relating to any such
registration or qualification, except insofar as such losses, claims, damages,
liabilities, judgments or expenses of any such indemnified Person; (x) are
caused by any such untrue statement or omission or alleged untrue statement or
omission that is based upon information relating to such indemnified Person
furnished in writing to the Company by or on behalf of any of such indemnified
Person expressly for use therein; (y) with respect to the preliminary
Prospectus, result from the fact that such Holder sold Securities to a Person to
whom there was not sent or given, at or prior to the written confirmation of
such sale, a copy of the Prospectus, as amended or supplemented, if the Company
shall have previously furnished copies thereof to such

9


--------------------------------------------------------------------------------




Holder in accordance with this Agreement and said Prospectus, as amended or
supplemented, would have corrected such untrue statement or omission; or (z) as
a result of the use by an indemnified Person of any Prospectus when, upon
receipt of a notice from the Company of the existence of any fact of the kind
described in Section 2.3(b)(iv), the indemnified Person or the related Holder
was not permitted to do so.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any indemnified
Person and shall survive the transfer of such securities by such Holder.

In case any action shall be brought or asserted against any of the indemnified
Persons with respect to which indemnity may be sought against the Company, such
indemnified Person shall promptly notify the Company and the Company shall
assume the defense thereof.  Such indemnified Person shall have the right to
employ separate counsel in any such action and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the indemnified Person unless (i) the employment of such counsel shall have been
specifically authorized in writing by the Company, (ii) the Company shall have
failed to assume the defense and employ counsel, or (iii) the named parties to
any such action (including any implied parties) include both the indemnified
Person and the Company and the indemnified Person shall have been advised in
writing by its counsel that there may be one or more legal defenses available to
it which are different from or additional to those available to the Company (in
which case the Company shall not have the right to assume the defense of such
action on behalf of the indemnified Person), it being understood, however, that
the Company shall not, in connection with such action or similar or related
actions or proceedings arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all the indemnified Persons, which firm shall be (x) designated by such
indemnified Persons; and (y) reasonably satisfactory to the Company.  The
Company shall not be liable for any settlement of any such action or proceeding
effected without the Company’s prior written consent, which consent shall not be
withheld unreasonably, and the Company agrees to indemnify and hold harmless any
indemnified Person from and against any loss, claim, damage, liability, judgment
or expense by reason of any settlement of any action effected with the written
consent of the Company.  The Company shall not, without the prior written
consent of each indemnified Person, settle or compromise or consent to the entry
of judgment on or otherwise seek to terminate any pending or threatened action,
claim, litigation or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not any indemnified Person is a
party thereto), unless such settlement, compromise, consent or termination
includes an unconditional release of each indemnified Person from all liability
arising out of such action, claim litigation or proceeding.

(b)           Each Holder of Restricted Securities covered by any Registration
Statement agrees, severally and not jointly, to indemnify and hold harmless the
Company and its directors, officers and any Person controlling (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
the Company, and the respective officers, directors, partners, employees,
representatives and agents of each such Person, to the same extent as the
foregoing indemnity from the Company to each of the indemnified Persons, but
only (i) with respect to actions based on information relating to such Holder
furnished in writing by or on behalf of such Holder expressly for use in any
Registration Statement or Prospectus, and (ii) to the extent of the gross
proceeds, if any, received by such Holder from the sale or other disposition of
his or its

10


--------------------------------------------------------------------------------




Restricted Securities covered by such Registration Statement.  In case any
action or proceeding shall be brought against the Company or its directors or
officers or any such controlling Person in respect of which indemnity may be
sought against a Holder of Restricted Securities covered by any Registration
Statement, such Holder shall have the rights and duties given the Company in
Section 2.7(a) (except that the Holder may but shall not be required to assume
the defense thereof), and the Company or its directors or officers or such
controlling Person shall have the rights and duties given to each Holder by
Section 2.7(a).

(c)           If the indemnification provided for in this Section 2.7 is
unavailable to an indemnified party under Section 2.7(a) or (b) (other than by
reason of exceptions provided in those Sections) in respect of any losses,
claims, damages, liabilities, judgments or expenses referred to therein, then
each applicable indemnifying party (in the case of the Holders severally and not
jointly), in lieu of indemnifying such indemnified party, shall contribute to
the amount paid or payable by such indemnified party as a result of such losses,
claims, damages, liabilities, judgments or expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Holder on the other hand from sale of Restricted Securities, or
(ii) if such allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and such Holder in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities, judgments or expenses, as
well as any other relevant equitable considerations. The relative fault of the
Company on the one hand and of such Holder on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by such Holder and the parties
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.  The amount paid to a party as a result of
the losses, claims, damages, liabilities judgments and expenses referred to
above shall be deemed to include, subject to the limitations set forth in the
second paragraph of Section 2.7(a), any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim.

The Company and each Holder of Restricted Securities covered by any Registration
Statement agree that it would not be just and equitable if contribution pursuant
to this Section 2.7(c) were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or by any other method of
allocation which does not take into account the equitable considerations
referred to in the immediately preceding paragraph.  Notwithstanding the
provisions of this Section 2.7(c), no Holder (and none of its related
indemnified Persons) shall be required to contribute, in the aggregate, any
amount in excess of the amount by which the dollar amount of proceeds received
by such Holder upon the sale of the Restricted Securities exceeds the amount of
any damages which such Holder has otherwise been required to pay by reason of
such untrue statement or omission or alleged omission.  No Person guilty of
fraudulent misrepresentations (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

The indemnity and contribution provisions contained in this Section 2.7 are in
addition to any liability which the indemnifying Person may otherwise have to
the indemnified Persons referred to above.

11


--------------------------------------------------------------------------------




2.8           Participation in Underwritten Registrations.  No Holder may
participate in any underwritten registration hereunder unless such Holder (a)
agrees to sell such Holder’s Restricted Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all reasonable questionnaires,
powers of attorney, indemnities, underwriting agreements, lock-up letters and
other documents required under the terms of such underwriting arrangements.

2.9           Selection of Underwriters.  The Holders of Restricted Securities
covered by any Registration Statement who desire to do so may sell such
Restricted Securities in an underwritten offering.  In any such underwritten
offering, the investment banker or investment bankers and manager or managers
that will administer the offering will be selected by the Company.  Such
investment bankers and managers are referred to herein as the “underwriters.”

ARTICLE 3

MISCELLANEOUS

3.1           Entire Agreement; Term.  This Agreement, together with the
Financial Advisory Agreement, constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreement and understandings, both oral and written, between the parties with
respect to the subject matter hereof.  This Agreement, and all rights and
obligations hereunder, will terminate upon the earlier of (i) five (5) years
from the date hereof; or (ii) when the Securities are no longer deemed to be
Restricted Securities.

3.2           Successors and Assigns and Heirs.   This Agreement shall inure to
the benefit of and be binding upon the successors and assigns and heirs of each
of the parties, including, without limitation and without the need for an
express assignment, subsequent Holders of Restricted Securities; provided,
however, that this Agreement shall not inure to the benefit of or be binding
upon a successor or assign of a Holder unless and to the extent such successor
or assign or heirs acquired Restricted Securities from such Holder at a time
when such Holder could not transfer such Restricted Securities pursuant to any
Registration Statement or pursuant to Rule 144(k) under the Securities Act as
contemplated by clause (ii) of the definition of Restricted Securities.

3.3.          Notices.  All notices and other communications given or made
pursuant hereto or pursuant to any other agreement between the parties, unless
otherwise specified, shall be in writing and shall be deemed to have been duly
given or made if sent by telecopy (with confirmation in writing), delivered
personally or by overnight courier or sent by registered or certified mail
(postage prepaid, return receipt requested) to the parties at the telecopy
number, if any, or address set forth below or at such other addresses as shall
be furnished by the parties by like notice.  Notices sent by telecopier shall be
effective when receipt is acknowledged, notices delivered personally or by
overnight courier shall be effective upon receipt and notices sent by registered
or certified mail shall be effective three (3) days after mailing:

if to a Holder:                        to such Holder at the address set forth
on the records of the Company as the record owners of the Common Stock

12


--------------------------------------------------------------------------------




if to the Company:               Senesco Technologies, Inc.
303 George Street, Suite 420
New Brunswick, New Jersey  08901
Telephone:            (732) 296-8400
Telecopy:              (732) 296-9292
Attention:              Bruce C. Galton
President and Chief Executive Officer

with copies to:                      Morgan, Lewis & Bockius
502 Carnegie Center
Princeton, New Jersey 08540
Telephone:            (609) 919-6600
Telecopy:              (609) 919-6701
Attention:              Emilio Ragosa, Esq.

3.4           Headings.  The headings contained in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

3.5           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

3.6           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware applicable in the case of
agreements made and to be performed entirely within such State, without regard
to principles of conflicts of law.

3.7           Specific Enforcement.  Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate, and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
which may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary to permanent
injunction or any other equitable remedy which may then be available.

3.8           Amendment and Waivers; Subordination.  The provisions of this
Agreement may not be amended, modified or supplemented, and waivers or consents
to or departures from the provisions hereof may not be given unless the Company
has obtained the written consent of the Holders of a majority of the Restricted
Securities affected thereby.

3.9           Eligibility under Rule 144.  With a view to making available to
Stanford and the Stanford Employees the benefits of Rule 144 promulgated under
the Securities Act or any other similar rule or regulation of the Commission
that may at any time permit Stanford and the Stanford Employees to sell
securities of the Company to the public without registration, the Company agrees
to:

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;

13


--------------------------------------------------------------------------------




(b)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and

(c)           furnish to Stanford and each Stanford Employee so long as Stanford
or each Stanford Employee owns Restricted Securities, promptly upon request (i)
a written statement by the Company that it has complied with the reporting
requirements of the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the investors to sell such securities pursuant to Rule 144 without
registration.

* * * * * * * *

14


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

COMPANY:

 

 

 

SENESCO TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Bruce C. Galton

 

 

Name: Bruce C. Galton

 

Title: President and Chief Executive Officer

 

 

 

 

 

STANFORD GROUP:

 

 

 

STANFORD GROUP COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

STANFORD VENTURE:

 

 

 

STANFORD VENTURE CAPITAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

STANFORD INTERNATIONAL:

 

 

 

STANFORD INTERNATIONAL BANK, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

15


--------------------------------------------------------------------------------




 

STANFORD EMPLOYEES

 

 

 

 

/s/ Ronald Stein

 

 

RONALD STEIN

 

 

 

 

/s/ Daniel Bogar

 

 

DANIEL BOGAR

 

 

 

 

/s/ Osvaldo Pi

 

 

OSVALDO PI

 

 

 

 

/s/ William Fusselmann

 

 

WILLIAM FUSSELMANN

 

16


--------------------------------------------------------------------------------